 Case 2:18-cv-00715-RGK-JC Document 68 Filed 05/09/19 Page 1 of 7 Page ID #:609



        1
            Jen-Feng Lee, SBN 204328
        2   jflee@ltpacificlaw.com
            Kenneth K. Tanji, Jr., SBN 162273
        3   ktanji@ltpacificlaw.com
        4   LT Pacific Law Group, LLP
            17800 Castleton Street, #560
        5   City of Industry, CA 91748
        6   T: 626-810-7200
            F: 626-810-7300
        7

        8
            Attorneys for Defendant
            HENRY CHUNG
        9

    10
                                 UNITED STATES DISTRICT COURT
    11
                               CENTRAL DISTRICT OF CALIFORNIA
    12

    13

    14      LUBBY HOLDINGS LLC, a Delaware              No. 2:18-cv-00715-RGK-JC
    15      limited liability company; VAPOROUS
            TECHNOLOGIES, INC., a Delaware             DEFENDANT HENRY CHUNG’s
    16      corporation;                               RULE 50(a) MOTION FOR
    17
                                                       JUDGMENT AS A MATTER OF
                                Plaintiffs,            LAW
    18

    19
                vs.                                     Trial: May 7, 2019

    20      HENRY CHUNG, an individual; MING
    21
            CHEN, an individual; DEEPVAPES,
            INC., a California Corporation d/b/a
    22      BOOM VAPORIZER; DOES 1-10,
            inclusive,                                 Hon. R. Gary Klausner
    23

    24
                               Defendants.
    25

    26

    27

    28

            ____________________________________________________________________________________

                        DEFENDANT CHUNG’S RULE 50(a) MOTION FOR JMOL
63311                                              1
 Case 2:18-cv-00715-RGK-JC Document 68 Filed 05/09/19 Page 2 of 7 Page ID #:610



        1
                           MEMORANDUM OF POINTS AND AUTHORITIES
        2

        3
                                               INTRODUCTION
        4
                   Pursuant to Federal Rule of Civil Procedure 50(a), Defendant Henry Chung
        5   (“Chung”), respectfully moves for Judgment as a Matter of Law on the issue that
        6   Plaintiffs, Lubby Holdings LLC and Vaporous Technologies, Inc., are not entitled
        7   to damages as Plaintiffs have not presented evidence constituting legally sufficient
        8   proof for damages, assuming liability against Chung is established.
        9

    10             I.     COURT MAY ENTER JUDGMENT AS A MATTER OF LAW
    11             “If a party has been fully heard on an issue during a jury trial and the court
    12      finds that a reasonable jury would not have a legally sufficient evidentiary basis to
    13      find for the party on that issue, the court may (A) resolve the issue against the
    14      party; and (B) grant a motion for judgment as a matter of law against the party on a
    15      claim or defense that, under the controlling law, can be maintained or defeated only
    16      with a favorable finding on that issue.” Fed.R.Civ.P. 50(a).
    17             The standard for judgment as a matter of law is the same as the standard for
    18      summary judgment. Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 139,
    19      149 (2000). Summary judgment is appropriate where “there is no genuine issue as
    20      to any material fact” and “the moving party is entitled to a judgment as a matter of

    21      law.” Fed.R.Civ.P. 56(a).

    22

    23
                   II.    CHUNG IS ENTITLED TO JUDGMENT AS A MATTER OF

    24
                          LAW THAT PLAINTIFFS ARE NOT ENTITLED TO LOST

    25
                          PROFITS DAMAGES
                   If Plaintiffs prevail on the issue of patent infringement, there are two
    26
            measures of patent damages: (1) Lost Profits; or (2) Reasonable Royalty. A
    27
            prevailing Plaintiff is entitled to recover Lost Profits or Reasonable Royalty but not
    28

            ____________________________________________________________________________________

                         DEFENDANT CHUNG’S RULE 50(a) MOTION FOR JMOL
63311                                                  2
 Case 2:18-cv-00715-RGK-JC Document 68 Filed 05/09/19 Page 3 of 7 Page ID #:611



        1
            both. SmithKline Diagnostics, Inc. v. Helena Labs. Corp. 926 F.2d 1161, 1164
        2
            (Fed.Cir. 1991).
        3          To prove Lost Profits, the patentee must prove there is a reasonable
        4   probability that, ‘but for’ the infringement, the patentee would have made the sales
        5   that were made by the infringer. A showing under the four-factor Panduit test
        6   [Panduit Corp. v. Stahlin Bros. Fibre Works, Inc., 575 F.2d 1152, 1156 (6th Cir.
        7   1978)] establishes the required causation: (1) demand for the patented product; (2)
        8   absence of acceptable noninfringing alternatives; (3) capacity to exploit the
        9   demand; and (4) the amount of profit the patentee would have made. Versata
    10      Software, Inc. v. SAP Am., Inc., 717 F.3d 1255, 1264 (Fed.Cir. 2013).
    11             Plaintiffs did not present evidence sufficient to establish they are entitled to
    12      recover Lost Profits. Plaintiffs’ Lost Profit computation is baseless. As already
    13      explained in Defendant’s LR 16-10 Trial Brief (ECF #59) and Objection to
    14      Plaintiffs’ Computation of Damages (ECF #62), there is no evidence or discovery
    15      production to support any claimed Lost Profit, even with Mr. Christian Rado’s
    16      unfounded and wild testimony.
    17             None of the purported figures that support Plaintiffs’ Lost Profits calculation
    18      made in the ECF #62 filing: i.e. $16.50 [2016 wholesale price per unit of

    19      competitive product line], $5.50 [2016 cost per unit of competitive product line],

    20      62% [Plaintiffs’ percentage of overall sales of competitive product line sold

    21
            wholesale], 38% [Plaintiffs’ percentage of overall sales of competitive product line

    22
            sold retail], or the lump sums of $248,611 [lost profits – wholesale], $547,154 [lost

    23
            profits – retail], or $795,765 [lost profits – wholesale plus retail] were ever

    24
            produced or disclosed to Chung in pretrial discovery.
                   The demanded compensations are speculative at least in the sense that the
    25
            calculation goes BEFORE the time when the ‘284 Patent did not exist, when it was
    26
            issues on 9/5/2017.
    27

    28

            ____________________________________________________________________________________

                          DEFENDANT CHUNG’S RULE 50(a) MOTION FOR JMOL
63311                                                  3
 Case 2:18-cv-00715-RGK-JC Document 68 Filed 05/09/19 Page 4 of 7 Page ID #:612



        1
                   Plaintiffs also failed to satisfy the 35 U.S.C. §287 notice/marking
        2
            requirement.
        3

        4          III.    CHUNG IS ENTITLED TO JUDGMENT AS A MATTER OF
        5                  LAW THAT PLAINTIFFS ARE NOT ENTITLED TO
        6                  REASONABLE ROYALTY DAMAGES
        7          The Reasonable Royalty measure of damages is based on a reasonable royalty
        8   for the use made of the invention by the infringer. 35 U.S.C. §284.
        9          To obtain reasonable royalty compensation on the whole product (instead of just
    10      for certain portions of a product) the “patentee must prove that the patent-related
    11      feature is the ‘basis for consumer demand.’” Lucent Technologies, Inc., v. Gateway,
    12      Inc., 580 F.3d 1301, 1336 (Fed.Cir. 2009).
    13             The reasonable royalty must be based upon the incremental value that the
    14      patented invention adds to the end products. Exmark Mfg. Co. v. Briggs & Stratton
    15      Power Prods., 879 F.3d 1132, 1348 (Fed.Cir. 2018). The patentee “must in every case
    16      give evidence tending to separate or apportion … damages between the patented
    17      feature and the unpatented features.” Power Integrations, Inc. v. Fairchild
    18      Semiconductor International, Inc., 904 F.3d 965, 977 (Fed.Cir. 2018).

    19             Licenses relied on by the patentee in providing damages must be sufficiently

    20      comparable to the hypothetical license at issue in suit. Uniloc USA, Inc. v. Microsoft

    21
            Corp., 632 F.3d 1292, 1316 (Fed.Cir. 2011).

    22
                   Plaintiffs’ Reasonable Royalty computation is baseless. As already

    23
            explained in Defendant’s ECF #59 Trail Brief and Objection to Plaintiffs’

    24
            Computation of Damages (ECF #62), Plaintiffs had no evidence or documentary
            support/analysis to satisfy their reasonable royalty claims.
    25
                   None of Plaintiff’s purported figures of $45 [Plaintiffs’ 2016 retail price per
    26
            unit for competitive product line], $5.50 [Plaintiffs’ 2016 cost per unit of
    27
            competitive product line], or 60% royalty rate, or the lump sum of $623,346.30
    28

            ____________________________________________________________________________________

                           DEFENDANT CHUNG’S RULE 50(a) MOTION FOR JMOL
63311                                                  4
 Case 2:18-cv-00715-RGK-JC Document 68 Filed 05/09/19 Page 5 of 7 Page ID #:613



        1
            [total reasonable royalty], were ever produced or disclosed by Plaintiff in pretrial
        2
            discovery.
        3   The demanded compensations are further speculative and baseless in the sense that
        4   the calculation used information and sales figure that went BEFORE the time when
        5   the ‘284 Patent was issued on 9/5/2017.
        6          Plaintiffs also failed to satisfy the section 287 notice/marking requirement.
        7

        8          IV.    PLAINTIFFS DID NOT COMPLY WITH MARKING
        9                 REQUIREMENTS
    10             The ‘284 Patent was filed on 8/31/2016 and issued on 9/5/2017. Therefore,
    11      there cannot be any infringement before 9/5/2017.
    12             Plaintiffs did not present evidence establishing that Plaintiffs complied with
    13      the 35 U.S.C. §287 “notice/marking” requirement.
    14

    15             V.     CONCLUSION
    16             Causation is an element of the plaintiff’s proof of damages. Nycal Offshore
    17      Development v. U.S., 743 F.3d 837, 846 (Fed. Cir. 2014).
    18             Plaintiffs sued two addition Defendants: Ming Chen (dismissed) and
    19      DeepVapes, Inc. (still in the case). Plaintiff produced no evidence to satisfy the
    20      “causation” requirement. “Plaintiff must show, by preponderance of the evidence,
    21      that the plaintiff’s alleged loss was the proximate result” of the wrongdoing;

    22      Energy Capital Crop. V. United States, 302 F.3d 1314, 1324 (Fed. Cir. 2002), and

    23      not because of other Defendants’ wrongful acts, which were equally “infringing”

    24
            by Plaintiffs’ allegations. Plaintiffs also failed to account for the loss it alleged

    25
            suffered due to other unidentified competitors, whether there was in fact

    26
            infringement, or because the loss was the result of price-shopping.

    27
                   For these reasons stated above, Defendant Henry Chung, respectfully moves
            for Judgment as a Matter of Law on the issue that Plaintiffs have not presented
    28

            ____________________________________________________________________________________

                          DEFENDANT CHUNG’S RULE 50(a) MOTION FOR JMOL
63311                                                   5
 Case 2:18-cv-00715-RGK-JC Document 68 Filed 05/09/19 Page 6 of 7 Page ID #:614



        1
            evidence constituting legally sufficient proof for damages, even assuming liability
        2
            against Chung is established.
        3

        4

        5

        6
            Dated: May 9, 2019                              Respectfully Submitted,

        7                                                   /s/Jen-Feng Lee
        8
                                                     By:
                                                            Jen-Feng Lee
        9                                                   Kenneth Tanji, Jr.
    10
                                                            Attorneys for Defendant, Henry Chung
                                                            LT PACIFIC LAW GROUP LLP
    11                                                      17800 Castleton Street, Suite 560
    12
                                                            City of Industry, CA 91748

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

            ____________________________________________________________________________________

                         DEFENDANT CHUNG’S RULE 50(a) MOTION FOR JMOL
63311                                                6
 Case 2:18-cv-00715-RGK-JC Document 68 Filed 05/09/19 Page 7 of 7 Page ID #:615



        1
                                            PROOF OF SERVICE
        2

        3          The undersigned certifies that the foregoing document, DEFENDANT
        4   HENRY CHUNG’s RULE 50(a) MOTION FOR JUDGMENT AS A
        5   MATTER OF LAW, was filed electronically in compliance with Local Rule 5 –
        6   3.3 and Federal Rules of Civil Procedure. As such, this document was served on
        7   all counsel deemed to have consented to electronic service. Local Rule 5 –
        8   4.1.3.All other counsel of record or per se parties not deemed to have consented to
        9   electronic service were served with a true and correct copy of the foregoing by U.S.
    10      Mail, as identified below:
    11
                   NONE.
    12

    13
            On this 9th day of May, 2019.
    14

    15                                               /s/Jen-Feng Lee__________
                                                     Jen-Feng Lee
    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

            ____________________________________________________________________________________

                         DEFENDANT CHUNG’S RULE 50(a) MOTION FOR JMOL
63311                                                7
